MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),
                                                                  May 12 2015, 10:47 am
this Memorandum Decision shall not
be regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark A. Thoma                                           Gregory F. Zoeller
Deputy Public Defender                                  Attorney General of Indiana
Leonard, Hammond, Thoma &
Terrill                                                 Brian Reitz
Fort Wayne, Indiana                                     Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
                      COURT OF APPEALS OF INDIANA


Angela M. Beck,                                         May 12, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A05-1410-CR-497
        v.
                                                        Appeal from the Allen Superior
                                                        Court
State of Indiana,
Appellee-Plaintiff                                      Honorable Frances C. Gull,
                                                        Judge

                                                        Cause No. 02D06-1309-FB-172



Friedlander, Judge.



Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015         Page 1 of 8
[1]   Angela Beck appeals the sentence she received following her conviction of

      Neglect of a Dependent Resulting in Serious Bodily Injury,1 a class B felony.

      Beck contends on appeal that her fifteen-year sentence is inappropriate in light

      of the nature of her offense and her character.

[2]   We affirm.

[3]   As a result of Beck’s daily methadone use, her son, L.B., was born on February

      1, 2012 with methadone in his system. L.B. joined an older sister and an older

      brother, who were approximately ten and twelve years old, respectively, at the

      time. Beck also used Adderall, Xanax, and cocaine. After taking this

      combination of drugs, Beck would be awake for two or three days at a time,

      and then sleep the next two or three days.

[4]   Nicole Conn babysat for Beck. Although she would agree to watch the children

      “for a few hours”, Conn would often be required to stay much longer because

      Conn “didn’t hear from [Beck] and she didn’t show up.” Transcript at 291. It

      was not uncommon for Conn to stay for “a couple days”, and once she stayed

      eleven or twelve days consecutively. Id. at 293. Early in 2013, Conn began

      noticing injuries on L.B. The first was a large bruise on his face, which Conn




      1
        The version of the governing statute, i.e., Ind. Code Ann. § 35-46-1-4(b)(2) (West, Westlaw 2013) in effect
      at the time this offense was committed classified it as a class B felony. This statute has since been revised and
      in its current form reclassifies this as a Level 3 felony. See I.C. 35-46-1-4(b)(2) (West, Westlaw current with
      legislation of the 2015 First Regular Session of the 119th General Assembly effective through April 23, 2015).
      The new classification, however, applies only to offenses committed on or after July 1, 2014. See id. Because
      this offense was committed before then, it retains the former classification.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015                    Page 2 of 8
      described as larger than a softball. After she observed the first large bruise,

      Conn observed that L.B. had a different injury every time she saw him. These

      injuries included bruises to his nose, toenail, scrotum, and lip. Conn eventually

      made an anonymous phone call to the Department of Child Services (DCS) and

      reported what she had seen. At about the same time, Lynne Riddle, a

      babysitter for Charissa Vela, a neighbor of Beck’s, noticed that Beck left L.B.

      unattended outside on her back porch in a stroller for between twenty-five and

      forty-five minutes. L.B. cried during that time, but no one responded.

      According to Vela, she often would see L.B. left in the backyard either by

      himself or with children for periods of time. On occasion, she observed that he

      was left outside in cool weather without adequate protection from the cold.

      One time, she saw him with “a bruise that took up the whole top right part of

      his head.” Id. at 280. When Vela asked L.B.’s sister how he sustained the

      bruise, she was told that he fell.

[5]   Gregory Higgins lived with and had a romantic relationship with Beck between

      March and May 2013. On one occasion during that time, Higgins discovered

      Beck passed out and L.B. outside on the porch alone in a stroller. On another

      occasion, Higgins happened to walk by the bathroom while Beck was giving

      L.B. bath. He saw L.B. in the bathtub and Beck sitting on the floor, apparently

      asleep.2 Higgins once observed Beck squeeze L.B. until his face became red.



      2
       Higgins described it as follows: "[Beck] was givin’ him a bath. I just happened to be walkin’ by … and she
      nods out. She just kind of leaned down like this a little bit, moves back and forth, I just observe that
      happening so I woke her up." Id. at 63.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015                Page 3 of 8
      According to Higgins, Beck would “fairly frequently” give L.B. “a lot” of cold

      medicine in order to put him to sleep. Id. at 68 and 67, respectively.


[6]   On May 9, 2013, Higgins and Beck left L.B. at home with the older children at

      approximately 10:00 p.m. They stayed out all night, with Beck taking Adderall

      to stay awake. They returned home around 5:00 or 6:00 a.m. on May 10.

      Several hours later, Higgins took L.B. upstairs and set him on the floor. As

      Higgins began to dress, he fell asleep. When he awoke, he noted that L.B. was

      not in the room and the baby gate was not up. He found L.B. unconscious on

      the landing of the stairway. Higgins picked up L.B. and took him outside to

      Beck. Beck took him to the emergency room at St. Joseph’s Hospital, where

      nurse Melissa Holley described him as “floppy and unresponsive, barely

      breathing”, with bruising on his forehead and around his eyes. Id. at 42. Beck

      told Holley that she had left L.B. in Higgins’s care and gone outside to work.

      When Beck returned into the house she found L.B. unresponsive at the foot of

      the stairs and Higgins was asleep. A CT scan revealed that L.B. had a “head

      bleed”. Id. at 45. L.B. was intubated and sedated and, because of the severity

      of his condition, he was transported to Lutheran Children’s Hospital. While in

      the ambulance, Beck called Conn and, in a whisper, asked if Conn would claim

      she watched L.B. the night before.


[7]   L.B. was admitted to the pediatric intensive care unit. Dr. David Smith was

      called to consult. When he arrived, Dr. Smith found L.B. paralyzed and on a

      ventilator. He was in a “very profound and deep coma”. Id. at 116. The

      doctor observed that L.B. had suffered “extensive” head and facial trauma. Id.

      Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015   Page 4 of 8
      at 101. He had a large bruise above the bridge of his nose and clusters of

      bruises on his left and right scalp that were older than the other bruises. Dr.

      Smith explained that based upon the size and location of those clusters of

      bruises, “it looked like he had probably been grabbed with two hands very tight

      and squeezed.” Id. at 102. Dr. Smith also noted that L.B. had a bruised left

      toe, an abrasion to the left eye, bruises on his lower back, and an injury to the

      inside of his mouth. L.B. had also sustained two internal injuries, including

      retinal hemorrhages and blood in the space around his brain. According to Dr.

      Smith, it was very unlikely that these injuries were caused by falling down three

      carpeted stairs. As he described it, “he’d have to fall multiple times in multiple

      places and multiple directions and upside down and backwards and it just

      doesn’t make sense.” Id. at 114. Instead, the doctor opined that the injuries

      were caused by “multiple blows to the body from either hand or fingers or some

      other object [.]” Id. at 113. Dr. Terra Harris, a child-abuse pediatrician,

      testified that L.B.’s brain injury was the result of his head being subjected to “a

      violent amount of force”. Id. at 161.


[8]   Beck was charged with neglect of a dependent, as a class B felony. She was

      convicted following a jury trial and sentenced to fifteen years imprisonment.

      She appeals the sentence imposed.

[9]   Beck contends that her sentence is inappropriate in light of the nature of her

      offense and her character. Article 7, section 4 of the Indiana Constitution

      grants our Supreme Court the power to review and revise criminal sentences.

      See Knapp v. State, 9 N.E.3d 1274 (Ind. 2014), cert. denied, 135 S.Ct. 978 (2015).

      Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015   Page 5 of 8
       Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized this court to

       perform the same task. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). Per

       App. R. 7(B), we may revise a sentence “if after due consideration of the trial

       court’s decision, the Court finds that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Inman v. State, 4

       N.E.3d 190, 203 (Ind. 2014) (quoting App. R. 7). “Sentencing review under

       Appellate Rule 7(B) is very deferential to the trial court.” Conley v. State, 972

       N.E.2d 864, 876 (Ind. 2012). Beck bears the burden on appeal of persuading us

       that her sentence is inappropriate. Conley v. State, 972 N.E.2d 864.


[10]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d at 1224). Moreover, “[t]he principal role of such review is to

       attempt to leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind.

       2013). It is not our goal in this endeavor to achieve the perceived “correct”

       sentence in each case. Knapp v. State, 9 N.E.3d 1274. Accordingly, “the

       question under Appellate Rule 7(B) is not whether another sentence is more

       appropriate; rather, the question is whether the sentence imposed is

       inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008)

       (emphasis in original). Our Supreme Court has indicated that when analyzing

       the appropriateness of a criminal sentence, there is “no right answer ... in any

       given case.” Brown v. State, 10 N.E.3d 1, 8 (Ind. 2014) (quoting Cardwell v. State,

       Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015   Page 6 of 8
       895 N.E.2d at 1224). Rather, appellate review and, where appropriate, revision

       “ultimately boils down to the appellate court’s ‘collective sense of what is

       appropriate, not a product of a deductive reasoning process.’” Id. (quoting

       Cardwell v. State, 895 N.E.2d at 1225).


[11]   In order to assess the appropriateness of a sentence, we first look to the

       statutory range established for the classification of the relevant offense. Beck

       was convicted of a class B felony – neglect of a dependent. The advisory

       sentence for a class B felony is ten years, with the minimum and maximum

       sentence being six and twenty years, respectively. Beck was sentenced to a term

       enhanced by five years beyond the advisory, but five years short of the

       maximum.

[12]   We begin with an examination of Beck’s character. Beck points to testimony

       and letters submitted by friends and family who asserted that Beck wants the

       best for her children. Although acknowledging that Beck is not perfect and has

       made bad choices, her friends and family shared their belief that Beck is

       remorseful about the injuries sustained by L.B. and regard her as a loving and

       caring mother. We cannot help but note, however, the stark difference between

       these characterizations of Beck’s maternal instincts and the neglectful and

       sometimes brutal way in which infant L.B. was treated while in her care.

       Moreover, we note that Beck has a criminal history that includes four

       misdemeanor convictions and one felony conviction for child endangerment.

       There also was a plethora of evidence indicating that Beck has a serious

       substance-abuse problem and that while under the influence of controlled

       Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015   Page 7 of 8
       substances, Beck is frequently unconscious and thus incapable of taking care of

       her children. She also was unexpectedly absent from the home for long periods

       of time, thereby foisting the duty of caring for her children upon Conn. Yet,

       Beck refused to stop taking methadone long enough to participate in substance-

       abuse treatment that was offered to her. Finally, a member of the Fort Wayne

       Police Department heard Beck say on one occasion when her children were

       being removed from her that she did not care because it would give her a break.

       According to the officer, “she was more concerned about her prescription pills

       and drugs that … we had confiscated [.]” Transcript at 201.


[13]   We turn now to the nature of the offense. L.B.’s injuries, as described by his

       treating physicians and depicted in photos included in the record, bespeak

       brutal treatment that was not confined to a single episode. Higgins once saw

       Beck abusing L.B. in a manner consistent with the injuries to L.B.’s head as

       described by Dr. Smith. There was also evidence that Beck regularly left the

       infant unattended outside for inappropriate amounts of time, and that she

       drugged L.B. on a regular basis in order to get him to sleep. In view of the

       above, we are not persuaded that the fifteen-year sentence is inappropriate.

[14]   Judgment affirmed.

       Baker, J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A05-1410-CR-497 |May 12, 2015   Page 8 of 8